Opinion filed November 30, 2017




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-17-00307-CV
                                    ___________

     A.E. NELSON JR., D/B/A NELSON FARM & RANCH
  PROPERTIES, AND FIRST TEXAS TITLE COMPANY, LLC,
                        Appellants
                                          V.
                    McCALL MOTORS, INC., Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 10811-D


                     MEMORANDUM OPINION
      Appellant First Texas Title Company, LLC has filed in this court a motion to
dismiss its appeal. In the motion, First Texas Title indicates that it no longer desires
to prosecute this appeal. Attached to the motion is a release of judgment in which
First Texas Title and McCall Motors, Inc. acknowledge that they have reached an
agreement in satisfaction of the judgment. Therefore, in accordance with First Texas
Title’s request, we dismiss the portion of this appeal filed by First Texas Title. See
TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and this appeal is dismissed in part. The
appeal remains active as to Appellant A.E. Nelson Jr. d/b/a Nelson Farm & Ranch
Properties and also as to Cross-Appellant, McCall Motors, Inc., who has filed a
cross-appeal against A.E. Nelson Jr. d/b/a Nelson Farm & Ranch Properties.

                                                    PER CURIAM


November 30, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2